United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-2675
                     ___________________________

                              Crystal Mae Moore

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

         Andrew Saul, Commissioner, Social Security Administration

                    lllllllllllllllllllllDefendant - Appellee
                                   ____________

                  Appeal from United States District Court
            for the Eastern District of Missouri - Cape Girardeau
                                ____________

                          Submitted: April 23, 2020
                              Filed: May 22, 2020
                              [Unpublished]
                              ____________

Before COLLOTON, BEAM, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Crystal Moore appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. After consideration
of Moore’s arguments for reversal, we agree with the court that substantial evidence
in the record as a whole supports the adverse decision. See Nash v. Comm’r, Soc.
Sec. Admin., 907 F.3d 1086, 1089 (8th Cir. 2018) (de novo review of district court’s
judgment; Commissioner’s decision will be upheld if it is supported by substantial
evidence in record as whole). Specifically, we find that the administrative law judge
(ALJ) adequately considered the combined effects of Moore’s impairments, see
Martise v. Astrue, 641 F.3d 909, 924 (8th Cir. 2011) (ALJ properly considered
combined effects of claimant’s impairments by expressly finding that she did not have
“impairment or combination of impairments” that satisfied listings, and discussing
medical evidence regarding each of her impairments); and cited proper reasons in
finding her subjective complaints not fully consistent with the overall record, see
Swink v. Saul, 931 F.3d 765, 771 (8th Cir. 2019) (ALJ’s credibility determination,
which analyzed objective findings on examination, diagnostic imaging results, and
claimant’s daily activities, was supported by substantial evidence). We find that the
hypothetical questions posed to the vocational expert were not deficient, as Moore’s
argument for greater limitations relies largely on her subjective reports, which the
ALJ properly discounted. See Schwandt v. Berryhill, 926 F.3d 1004, 1013 (8th Cir.
2019) (substantial evidence supported ALJ’s omission of additional limitations from
claimant’s residual functional capacity, as those limitations were based on claimant’s
testimony and were undermined by other evidence of record).

      The judgment is affirmed.
                     ______________________________




      1
       The Honorable John M. Bodenhausen, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-